DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 1, 5, 9–12, 16, 18, and 20–22 is/are pending.
Claim(s) 2–4, 6–8, 13–15, 17, 19, and 23–41 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1, 5, 9–12, 16, 18, and 20–22 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Hamano et al. (US 6,225,010 B1, hereinafter Hamano).
Hamano discloses a rechargeable battery (FIG. 1, C9/L56–67) comprising a negative electrode (5); a positive electrode (3); a microporous separator (4) between the negative electrode (5) and the positive electrode (3); and an antioxidative barrier (11) that is coated on a surface of the microporous separator (4) which faces the positive electrode (3, C7/L6–20), the antioxidative barrier (11) comprises polyvinylidene fluoride and polypropylene (C10/L23–24), whereby the antioxidative barrier (11) resists oxidation of the microporous separator at the surface of the microporous separator (4, C7/L6–20).
Hamano does not disclose, teach, or suggest the following distinguishing feature(s):
A rechargeable battery comprising an antioxidative barrier including metal oxide particles, having a weight of <0.15 mg/cm2, and being one molecule thick.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725